PER CURIAM.
Appellant seeks review by this interlocutory appeal of an order of the Circuit Court for Dade County denying a motion to dismiss a counterclaim and cross-claim filed by the appellee against him subsequent to the entry of a default against it in a foreclosure suit. We find error and reverse.
It was error for the trial court to allow appellee, Dixie Auto Parts and Equipment Corp. to file and prosecute a cross-claim against appellant, a co-defendant, after a default had been entered against it. The Florida Rules of Civil Procedure provide that a party in default may not file pleadings in an action, other than those pleadings of such nature as seek relief from the default. Fla.R.Civ.P. 1.500; Somerville v. Skidmore, 175 So.2d 575 (Fla.3rd DCA 1965). The order appealed is reversed.
Reversed.